Per Curiam.

Appellants, disputing the commission’s finding, contend that (1) a pipeline sizing plan prepared by Columbia, and provided to appellant Dettore, (2) Columbia’s distribution of promotional brochures at the mobile home park’s grand opening, and (3) an easement from appellant Dettore granting Columbia the right to lay gas lines pursuant to the sizing plan constitute a written commitment.
The interim supplemental emergency order’s definition of “commitment,” however, requires an express commitment to provide a particular residential gas service. Cremean v. Pub. Util. Comm. (1976), 48 Ohio St. 2d 163, 167 The record in the instant cause supports the commission’s finding that there was no prior written commitment made by Columbia.
The order of the Public Utilities Commission being neither unreasonable nor unlawful is, therefore, affirmed.

Order affirmed.

P. Brown, Acting C. J., HERBERT, Celebrezze, W. Brown, McCormao, Sweeney and Locher, JJ., concur.
McCormac, J., of the Tenth Appellate District, sitting for Leach, C. J.